Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/200,633 filed on 11/26/2018. 

Response to Amendments
This is in response to the amendments filed on 03/30/2021. Independent claims 1, 12 and 21 have been amended. Claims 2, 16 and 17 are cancelled and claims 21-23 have been added. Claims 1, 3-15 and 18-23 are currently pending and have been considered below.

Examiner’s note
35 U.S.C. 112(f) – Claim Analysis
The Examiner notes that system claim 1 recites the claim language “… a storage unit configured to store the ledger of information and compare …”.  The Examiner finds that the claim features do NOT invoke 112(f) as the claimed term ‘storage’ is a well-known structure for performing the recited functions. 

Examiner’s Amendment

Authorization for this examiner’s amendment was given on 04/15/2021 by applicant’s representative Mr. Ryan S. PcPhee (Reg. No. 59,752).
The application has been amended as follows:
1.	(Proposed Amendment) A system of invoking informational security, such as to detect a  man-in-the-middle attack, the system comprising: 
  a communications device consisting of a gateway or  network switch;
  a plurality of nodes, wherein each node comprises:
a ledger of information;
a communication channel with at least one other node;
a communication channel with the communications device; 
a storage unit configured to store the ledger of information and compare the information       stored in the ledger against information from at least one other node’s ledger; 
a baseline of trust configured to be established with common pieces of information within the  ledger of information to create a common fingerprint; 
 and
wherein each node is configured to perform security measures if the node determines that the information about the communications device is not authentic.

9.	(Proposed Amendment) The system of claim 1, wherein the security measures comprise predetermined security procedures that are configured to be activated when the information in a node’s ledger of information does not match the baseline of trust.

Allowable Subject Matter
Claims 1, 3-15 and 18-23 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record WANG; Quan et al., Pub. No.: US 2019/0141024 A1 and OKAMOTO; Ryuichi et al., Pub. No.: US 2012/0216259 A1 individually or in combination do not disclose the invention as filed. 
WANG discloses a technique of determining a common trust or reliability scheme between devices in a network of blockchain distributed database. The technique assess reliability between two computing devices. A distributed database may maintain reliability associations between pairs of computing devices. Each reliability association may indicate a OKAMOTO utilize a technique of network default gateway device for network data communication. A network connection section for controlling the network device and connecting to the network, based on the profile managed by the profile management section by using a default gateway.
What is missing from the prior art is a baseline of trust configured to be established with common pieces of information within the ledgers of information to create a common fingerprint; wherein each node is configured to hash information and at predetermined time periods, compare the hash values to determine authenticity of the blockchain information.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 12 and 21, and thereby claims 1, 12 and 21 are considered allowable. The dependent claims which further limit claims 1, 12 and 21 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


/QUAZI FAROOQUI/
Examiner, Art Unit 2491